Citation Nr: 0105585	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-01 980A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Rideout Memorial Hospital Emergency Room 
from February 16, 1999 to February 17, 1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from December 1978 to December 
1984.  His claim comes before the Board of Veterans' Appeals 
(the Board) on appeal from a March 1999 decision of the 
Department of Veterans Affairs (VA) Chief, Fiscal Service, of 
the Northern California Health Care System. 

The Board notes that, in an Appellant's Brief dated November 
2000, the veteran's representative raised claims of 
entitlement to an increased evaluation for ankylosing 
spondylitis and to a total disability evaluation based on 
individual unemployability.  These matters are referred to 
the Department of Veterans Affairs Regional Office in 
Oakland, California (RO) for appropriate action.

 
FINDINGS OF FACT

1.  The veteran received unauthorized medical care at Rideout 
Memorial Hospital Emergency Room in Marysville, California, 
from February 16, 1999 to February 17, 1999.

2.  The veteran was not in need of such care for a service-
connected disability or a nonservice-connected disability 
that was associated with or aggravating a service-connected 
disability. 


CONCLUSION OF LAW

The evidence does not satisfy requirements for entitlement to 
payment of unauthorized medical expenses for services 
rendered at Rideout Memorial Hospital Emergency Room in 
Marysville, California, from February 16, 1999 to February 
17, 1999.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to payment of unauthorized medical expenses for services 
rendered at Rideout Memorial Hospital Emergency Room in 
Marysville, California, from February 16, 1999 to February 
17, 1999.  Before the Board can decide this issue, it must 
first determine whether the VA has satisfied its duty to 
assist the veteran in the development of his claim.

During the pendency of the veteran's appeal, new legislation 
was passed that amplifies the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5103A, 5107(a)).  Although the RO has not 
developed or considered the veteran's claim pursuant to the 
new legislation, the Board believes that the RO has taken 
action that is consistent therewith.  Therefore, the Board's 
decision to proceed to an adjudication on the merits does not 
prejudice the veteran in the disposition of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

First, the RO has obtained medical opinions regarding the 
merits of the veteran's claim.  Second, the RO has provided 
the veteran an opportunity to submit evidence and argument in 
support of his claim, and although the veteran has submitted 
written statements, he has not identified any medical records 
that need to be obtained and associated with his claims file.  
Based on these facts and because the Board is not aware of 
any other outstanding evidence, the Board is satisfied that 
the VA has fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the facts relevant to 
this claim.  

The veteran presented to Rideout Memorial Hospital Emergency 
Room in Marysville, California, on February 16, 1999, with 
the onset of shortness of breath.  He reported that he had 
recently had a fever and chills, during which he broke out in 
sweat.  Emergency room personnel noted that the veteran was 
pale and looked acutely ill.  The veteran's roommate reported 
that the veteran always looked acutely ill and had had 
shortness of breath on several occasions in the past.  During 
a physical evaluation, the veteran had poor air exchange.  It 
was noted that a nurse heard inspiratory and expiratory 
wheezes, while a physician's assistant only heard a rare 
wheeze with poor air exchange.  Based on these findings, the 
veteran was placed on oxygen and given Proventil treatment, 
after which he markedly improved.  His oxygen was then turned 
down and his O2 saturations remained stable.  It was noted 
that the veteran would have to be put back on oxygen 
intermittently.  Based on a thorough workup, which included 
arterial blood gas testing, an electrocardiogram and a 
computed tomography (CT) scan, he was diagnosed with acute 
shortness of breath.  He was discharged the same day of 
admission.  According to billing statements, additional 
testing, or an interpretation of a previously performed test, 
was conducted the next day. 

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: 
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability....; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See 38 C.F.R. § 
17.120 (2000) (the corresponding VA regulatory authority that 
essentially tracks the cited statutory authority).  The 
United States Court of Appeals for Veterans Claims has held 
that all three of these statutory requirements must be met 
before reimbursement may be authorized.  See Hayes v. Brown, 
6 Vet. App. 66, 68 (1993). 

In written statements submitted in support of his claim, the 
veteran has claimed that he should be paid for the medical 
expenses incurred at Rideout Memorial Hospital Emergency Room 
because the care he received during this time period was 
rendered in a medical emergency for symptoms associated with 
his service-connected polyarthropathy, probable ankylosing 
spondylitis.  Specifically, he has asserted the following: 
(1) He is a nursing student; (2) As a nursing student he has 
been taught that breathing difficulties can be caused by 
pressure on the chest, which can be due to ankylosing 
spondylitis; (3) A complication of ankylosis spondylitis is 
pulmonary problems; (4) emergency room personnel felt that 
the care rendered on February 16, 1999 was emergent; and (5) 
After he presented his VA card, staff assured him that the VA 
would take care of expenses incurred as a result of the 
emergency. 

The veteran's statements as a nursing student constitute the 
only evidence of record establishing that the care rendered 
in February 1999 was for symptoms associated with one of the 
veteran's service-connected disabilities.  This evidence is 
not supported, and is in fact contradicted, by the other 
evidence of record.  In March 1999 and October 1999, the RO 
sought an opinion from an authorized clinician regarding the 
veteran's claim.  In March 1999, both a nurse and a physician 
found that, in February 1999, emergency personnel rendered 
the veteran services for a nonservice-connected, non-adjunct 
condition.  In October 1999, a different nurse and physician 
confirmed this finding.  

The Board acknowledges that the veteran has some medical 
training.  Even assuming this training renders the veteran 
competent to discuss medical matters, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992), his assertions, 
alone, are insufficient to contradict the judgment of two 
licensed nurses and two physicians. Clearly, the evidence in 
this case does not satisfy requirements for entitlement to 
payment of unauthorized medical expenses for services 
rendered at Rideout Memorial Hospital Emergency Room in 
Marysville, California, from February 16, 1999 to February 
17, 1999.  The veteran's claim for this benefit must 
therefore be denied. 



ORDER

Entitlement to payment of unauthorized medical expenses for 
services rendered at Rideout Memorial Hospital Emergency Room 
from February 16, 1999 to February 17, 1999, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

